     Case 2:19-cr-00282-RGK Document 181 Filed 04/30/21 Page 1 of 3 Page ID #:960


                                                 D E N IE D
 1   TRACY L. WILKISON           BY O RDER             OF THE COURT
     Acting United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     POONAM G. KUMAR (Cal. Bar No. 270802)
 4   ROGER A. HSIEH (Cal. Bar No. 294195)
     Assistant United States Attorneys
 5   Major Frauds Section
          1100 United States Courthouse
 6        312 North Spring Street
          Los Angeles, California 90012
 7        Telephone: (213) 894-0719/0600
          Facsimile: (213) 894-6269
 8        E-mail:    poonam.kumar@usdoj.gov
                     roger.hsieh@usdoj.gov
 9

10   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
11

12                           UNITED STATES DISTRICT COURT

13                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

14   UNITED STATES OF AMERICA,                No. CR 19-282-RGK

15              Plaintiff,                    [PROPOSED] ORDER CONTINUING TRIAL
                                              DATE AND FINDINGS REGARDING
16                   v.                       EXCLUDABLE TIME PURSUANT TO SPEEDY
                                              TRIAL ACT
17   ZHONGTIAN LIU ET AL.,
                                              [PROPOSED] TRIAL DATE: 1/18/2022
18              Defendant.

19

20
          The Court has read and considered the Stipulation Regarding
21
     Request for (1) Continuance of Trial Date and (2) Findings of
22
     Excludable Time Pursuant to the Speedy Trial Act, filed by the
23
     parties in this matter on April 26, 2021.         The Court hereby finds
24
     that the Stipulation, which this Court incorporates by reference into
25
     this Order, demonstrates facts that support a continuance of the
26
     trial date in this matter, and provides good cause for a finding of
27
     excludable time pursuant to the Speedy Trial Act, 18 U.S.C. § 3161.
28
     Case 2:19-cr-00282-RGK Document 181 Filed 04/30/21 Page 2 of 3 Page ID #:961



 1        The Court further finds that: (i) the ends of justice served by

 2   the continuance outweigh the best interest of the public and

 3   defendant in a speedy trial; (ii) failure to grant the continuance

 4   would be likely to make a continuation of the proceeding impossible,

 5   or result in a miscarriage of justice; (iii) the case is so unusual

 6   and so complex, due to the nature of the prosecution, that it is

 7   unreasonable to expect preparation for pre trial proceedings or for

 8   the trial itself within the time limits established by the Speedy

 9   Trial Act; and (iv) failure to grant the continuance would

10   unreasonably deny defendant continuity of counsel and would deny
11   defense counsel the reasonable time necessary for effective
12   preparation, taking into account the exercise of due diligence.
13   These findings are based on the facts set forth in the parties’
14   Stipulation, including but not limited to the facts related to the
15   COVID 19 pandemic.
16        THEREFORE, FOR GOOD CAUSE SHOWN:
17        1.    The trial in this matter is continued from August 10, 2021,
18   January 18, 2022.
19        2.    The time period of August 10, 2021, to January 18, 2022,

20   inclusive, is excluded in computing the time within which the trial

21   must commence, pursuant to 18 U.S.C. §§ 3161(h)(7)(A), (h)(7)(B)(i),

22   and (h)(7)(B)(ii).

23        3.    Defendants shall appear in Courtroom 850 of the Federal

24   Courthouse, 255 East Temple Street, Los Angeles, California on

25   January 18, 2022, at 9:00 a.m.

26        4.    Nothing in this Order shall preclude a finding that other

27   provisions of the Speedy Trial Act dictate that additional time

28   periods are excluded from the period within which trial must

                                           2
     Case 2:19-cr-00282-RGK Document 181 Filed 04/30/21 Page 3 of 3 Page ID #:962



 1   commence.   Moreover, the same provisions and/or other provisions of

 2   the Speedy Trial Act may in the future authorize the exclusion of

 3   additional time periods from the period within which trial must

 4   commence.

 5        The Stipulation is DENIED.

 6        IT IS SO ORDERED.

 7

 8    April 30, 2021
      DATE                                     HONORABLE R. GARY KLAUSNER
 9                                             UNITED STATES DISTRICT JUDGE
10

11

12   Presented by:
13        /s/
      ROGER A. HSIEH
14    Assistant United States Attorney
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           3
